        Case: 4:20-cv-00116-DAS Doc #: 14 Filed: 11/13/20 1 of 1 PageID #: 34




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MR. RANDY ANDERSON                                                                       PLAINTIFF

v.                                                                            No. 4:20CV116-DAS

MDOC MAIL ROOM                                                                      DEFENDANT

                                      FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the instant case is

DISMISSED without prejudice for failure to name a proper defendant.

       SO ORDERED, this, the 13th day of November, 2020.


                                                     /s/ David A. Sanders
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
